Action for personal injury suffered by the two plaintiffs and for expenses and loss of services suffered by the plaintiff husband as a consequence of both plaintiffs being injured in a collision between an automobile in which they were riding and a parked trolley car of the defendant company, the trolley car being without lights inside or out and located in the middle of the block of a public street under conditions of complete darkness at a time when the street lights were likewise not lighted. Judgment for plaintiffs unanimously affirmed, with costs. No opinion. Present — Hagarty, Carswell, Davis, Johnston and Taylor, JJ.